COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00528-CR


Gary Neal Hightower                       §   From County Criminal Court No. 9

                                          §   of Tarrant County (1206671)

v.                                        §   January 4, 2013

                                          §   Opinion by Justice Walker

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By_________________________________
                                         Justice Sue Walker
                            COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-11-00528-CR


GARY NEAL HIGHTOWER                                                 APPELLANT

                                            V.

THE STATE OF TEXAS                                                        STATE


                                         ----------

       FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

                                         ----------

                           MEMORANDUM OPINION1

                                         ----------

                                      I. INTRODUCTION

       Appellant Gary Neal Hightower appeals his conviction for driving while

intoxicated (DWI). In two points, Hightower contends that the trial court abused

its discretion by admitting State’s Exhibits 1 and 3 without proper authentication

and by allowing the State to comment during closing argument on Hightower’s

failure to testify. We will affirm.
       1
       See Tex. R. App. P. 47.4.


                                             2
                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Fort Worth Police Officer Olimpo Hernandez observed Hightower driving

the wrong way on Houston Street in downtown Fort Worth and pulled over

Hightower’s car. Officer Hernandez noticed a strong odor of alcohol emanating

from Hightower’s breath and that his speech was ―a little‖ slurred. Hightower told

Officer Hernandez that he was coming from Razzoo’s restaurant in downtown

Fort Worth, where he had consumed two beers. After he failed field sobriety

tests, Officer Hernandez arrested him for DWI. At the police station, Hightower

also failed sobriety tests administered in the intoxilyzer room. Hightower did not

submit to a breathalyzer test.

      At trial, the State introduced into evidence a videotape of the stop taken

from an in-dash video recorder in Officer Hernandez’s squad car and of the

events in the intoxilyzer room. Hightower presented evidence at trial that his

walking was impaired from a running injury to his ankle. The jury convicted him

of DWI and assessed his punishment at ninety days’ incarceration, probated for

eighteen months, and a $550 fine.

                             III. STANDARD OF REVIEW

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Lovill v. State, 319 S.W.3d 687,

691–92 (Tex. Crim. App. 2009). Further, the trial court must have ruled on the


                                        3
request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule. Tex. R. App. P.

33.1(a)(2); Mendez v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004). An

appellant’s complaint on appeal must comport with the objection made at trial.

Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012). A reviewing court

should not address the merits of an issue that has not been preserved for appeal.

Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh’g).

                        IV. AUTHENTICATION OF EVIDENCE

      In his first point, Hightower argues that the trial court abused its discretion

by admitting State’s Exhibits 1 and 3 despite the lack of proper authentication.

The State asserts that this point is not preserved for our review.

      At trial, the State offered as State’s Exhibit 1 the in-car videotape of the

stop and of the events in the intoxilyzer room following Hightower’s arrest and

offered as State’s Exhibit 3 a copy in DVD form of a portion of State’s Exhibit 1

with certain audio portions referring to Hightower’s prior arrest muted. When

authenticating State’s Exhibit 1, the following dialogue took place between the

prosecutor and Officer Hernandez:

            Q. Officer Hernandez, I hand to you what’s been marked as
      State’s Exhibit 1 and State’s Exhibit 1A. Do you recognize those?

             A. Yes.

             Q. What are they?

             A. This is a videotape from the offense that night.



                                         4
             Q. Okay. And State’s Exhibit 1A, is that the jacket it comes
      in?

             A. Yes.

             Q. Okay. And did you have an opportunity to view that video?

             A. Yes.

             Q. And was it—is it a fair and accurate depiction of the events
      of July 17th, 2010?

            A. Yes, the video portion of it is. Apparently, the audio may
      not be.

             Q. Actually, we might—I think the audio is too.

             A. Okay.

            Q. Are you able to recognize—Are you able to identify the
      voices on the video?

             A. I’m going to say yes. But, again, I’m—I’m a little confused
      here because I was told that the VCR that we viewed it on did not
      play the audio like is really on here. And I didn’t have a chance to
      review it with the audio playing through it.

             ....

            [PROSECUTION]: Your Honor, at this time, State moves to
      admit State’s Exhibit 1 . . . for all purposes and 1A for demonstrative
      purposes—after tendering to Defense Counsel.

            [DEFENSE]: Subject to the Court’s previous pretrial rulings,
      Your Honor, no objections.

Following this interaction, the trial court admitted State’s Exhibit 1 into evidence.

The State later offered State’s Exhibit 3, and the defense stated, ―Outside of the

Court’s previous pretrial rulings, Your Honor, no objection.‖ The previous pretrial

rulings to which defense counsel was referring was the suppression of the audio


                                         5
of the portions of the videotapes in which the defendant’s prior DWI arrest was

referenced, in which the officer described Hightower to another officer, and in

which Hightower received Miranda warnings.

      Hightower’s only complaints at trial regarding State’s Exhibits 1 and 3 were

that certain audio portions of the videotape should be suppressed, which the trial

court granted. Hightower’s authentication complaint on appeal does not comport

with his complaint at trial, see Clark, 365 S.W.3d at 339; he never objected on

authentication grounds at trial and thus, as the State contends, has not

preserved this complaint for appeal, see Tex. R. App. P. 33.1(a)(1); Lovill, 319
S.W.3d at 691–92. As a result, we must overrule his first point.

                       V. COMMENT ON FAILURE TO TESTIFY

      In his second point, Hightower argues that the State improperly

commented on his failure to testify during its closing argument.

      The Texas Code of Criminal Procedure provides that a defendant’s failure

to testify on his own behalf may not be held against him and that counsel may

not allude to the defendant’s failure to testify. Tex. Code Crim. Proc. Ann. art.

38.08 (West 2005). Absent an objection to jury argument at trial, nothing is

presented for review. Threadgill v. State, 146 S.W.3d 654, 667 (Tex. Crim. App.

2004); Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), cert. denied,

520 U.S. 1173 (1997).      The objection must be timely and specific, and the

defendant must pursue the objection to an adverse ruling. Mathis v. State, 67
S.W.3d 918, 927 (Tex. Crim. App. 2002); Cockrell, 933 S.W.2d at 89; Carter v.


                                        6
State, 614 S.W.2d 821, 823 (Tex. Crim. App. 1981); see also Tex. R. App. P.

33.1(a)(1).

      In the State’s closing argument in this case, the prosecutor argued,

              But what he doesn’t say in here is that he can’t walk. And
      what you see on that videotape – and the Defense even said it,
      right? They said he walks just fine. They can’t have it both ways.
      Either he walks just fine on there, in which case there’s no ankle
      injury . . . He wants to say, hey, I may have looked drunk out there,
      but it’s really something else. It’s really an ankle.‖

Hightower argues on appeal that this argument by the State constituted a

comment on his failure to testify and thus improperly denied his right against self-

incrimination, but defense counsel did not assert any objection to the State’s

closing argument.    Thus, Hightower did not preserve this complaint for our

review. See Tex. R. App. P. 33.1(a)(1); Lovill, 319 S.W.3d at 691–92; Cockrell,
933 S.W.2d at 89. We overrule his second point.

                                 VI. CONCLUSION

      Having overruled Hightower’s two points, we affirm the trial court’s

judgment.



                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MCCOY, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 4, 2013



                                         7